Exhibit 10.4
2011 Long-Term Incentive
Management Objectives and Formula

     
Management Objective:
  The applicable Management Objective is average economic value added (“EVA”)
for 2011, 2012 and 2013 (“Average 2011-2013 EVA”). For each such year, EVA will
equal (1) pre-tax operating income of our core Fabricated Products business,
including corporate expenses for such year (“PTOI”) less (2) 10% of net assets
as of the end of the immediately preceding year (“Net Assets”).
In determining EVA for a particular year:

  (1)   Net Assets will equal total assets less total liabilities of our
Consolidated financial statements, subject to adjustments to:

  •   Remove the secondary aluminum and hedging business units (formerly Primary
Products);     •   Remove discontinued operations and legacy environmental
accruals;     •   Eliminate fresh start adjustments for PP&E value and
intangible assets, including the write-up of pre-emergence goodwill;     •  
Remove VEBA related assets and liabilities;     •   Exclude financing items;    
•   Exclude capital expenditures in progress;     •   Add prorated value of
capital projects and acquisitions larger than 1% of prior year Net Assets except
to the extent necessary to avoid over-stating Net Assets;     •   Exclude income
tax related assets and liabilities;     •   Exclude derivative assets or
liabilities associated with Fabricated Products; and     •   Address other items
as recommended by the Company’s Chief Executive Officer and approved by our
Committee; and

  (2)   PTOI will be adjusted to:

  •   Exclude non-cash LIFO inventory charges (benefits) and respective non-cash
metal gains (losses);     •   Exclude non-cash mark to market and lower of cost
or market adjustments;     •   Add back depreciation associated with step-down
in property, plant and equipment resulting from the implementation of fresh
start accounting;

 



--------------------------------------------------------------------------------



 



  •   Amortize the following non-recurring activities over three calendar years
with the first year being the year of the initial charge if the value exceeds
one percent of Net Assets:

  •   Restructuring charges;     •   Gains or losses resulting from asset
dispositions;     •   Labor stoppage costs; and     •   Asset impairment
charges,

  •   Exclude discontinued operations and legacy environmental income and
expenses     •   Exclude VEBA income and expense     •   Address other items as
recommended by the Company’s Chief Executive Officer and approved by our
Committee.

     
 
  The 2011 — 2013 average annual EVA target is an amount specified by the
Committee. The payout factor is calculated by dividing the average annual EVA of
each year of the three year performance period by the average annual target
 
   
 
  The threshold for vesting performance shares is an annual average EVA of zero.
Payout at the target level (a payout factor of 1) is 50% of the performance
shares, 100% of the performance shares are earned at 2X the average annual EVA
target.
 
   
Determination of Number of Performance Shares
Which Are Earned:
  The number of Performance Shares which are earned will be determined as
follows:

  •   Following the end of each of 2011, 2012 and 2013, the Committee will
certify EVA for such year based on the Company’s financial statements.     •  
Following the end of 2013, the Committee will also certify (1) the Average
2011-2013 EVA and (2) Average 2011-2013 EVA as a percentage of Target Average
2011-2013 EVA (the “Payout Multiplier”).     •   The number of Performance
Shares which are earned will equal the product (rounded down to the nearest
whole number) of (1) one-half of the number of Performance Shares granted
hereunder (the “Target Performance Shares”) and (2) the Payout Multiplier;
provided, however, such number will not exceed the number of Performance Shares
granted hereunder.

     
 
  The Committee will certify the Average 2011-2013 EVA and the Payout Multiplier
not later than March 15, 2014.
 
   
Administrative Provisions:
  Additional administrative provisions are reflected in the terms of the
applicable grant documents.

 